DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 01/12/21 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
At 0026 line 3 “donated” should read --denoted--.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
At claim 1 line 4 “detection of” should read --detecting--.
At claim 1 line 5 “calculation of” should read --calculating--.
At claim 1 line 6 “comparison” should read --comparing--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5, 7, 14-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “a rotational speed (Wk)” in line 1. It is unclear whether this is the same rotational speed as introduced at claim 1 line 5. For examination purposes the limitation at claim 2 will be considered as --the rotational speed (Wk)--.
Claim 2 recites the limitation “the period (Tk)” in line 3. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --a period (Tk)--.
Claim 5 recites the limitation “by upper value” in line 2. The meaning is unclear. For examination purposes line 2 will be considered as --(S2) is comprised between 1 and 10--.
Claim 7 recites the limitation “the crankshaft” in line 2. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --a crankshaft--.
Claims 3, 14-16 and 18-20 are rejected for depending upon indefinite base claims.

Allowable Subject Matter
Claims 1, 4, 6, 8-13 and 17 are allowed.
The following is an Examiner’s statement of reasons for allowance:
MCCOMBIE (5,361,629) and ZOUBOFF (US 2015/0114097, provided by Applicant on 01/12/21 IDS) are considered to be the closest prior art of record.

* detecting a new tooth front (70, Fig. 3) by said sensing element;
* calculating a rotational speed (74) of the crankshaft wheel for the new tooth front (Fig. 3); 
* comparing the rotational speed (76) of the crankshaft wheel for the preceding tooth front (Fig. 3) detected by said sensing element.
ZOUBOFF discloses a processing method for a camshaft sensor (0039 lines 3-4) of the type comprising a toothed camshaft wheel (30) and an opposite sensing element (20) able to detect a tooth front (0039 lines 12-15).
The prior art fails to teach or render obvious the claim limitation “if the variation in the rotational speed of the camshaft wheel between the new tooth front and the preceding tooth front is low, the new tooth front is validated, otherwise the new tooth front is rejected” in the manner defined in claim 1.
Claims 2-3, 5, 7, 14-16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747